PER CURIAM:
Torina A. Collis appeals the district court’s September 7, 2011, text order denying her motion for relief from the district court’s July 20, 2010, final order. We have reviewed the record and conclude that the district court did not abuse its discretion in denying Collis’ Fed.R.Civ. P.R. 60(b) motion. Eberhardt v. Integrated Design & Constr., Inc., 167 F.3d 861, 869 (4th Cir.1999) (stating standard of review). We grant Collis’ motion to seal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.